DETAILED ACTION

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Katsurahira et al. (US Pub: 2018/0011557 A1) do not teach Claim 14, Claim 1, “An external electronic device comprising: a sensor panel for supplying electromagnetic energy to an electronic device; a reception panel for recognizing a resonant frequency of the electronic device; a sensing sensor for identifying a placed state of the external electronic device; and a processor electrically connected to the sensor panel, the reception panel, and the sensing sensor, wherein the processor is configured to: control an operation of the sensor panel, based on information obtained from the sensing sensor; and perform a preconfigured function, based at least on information obtained from the sensing sensor and a resonant frequency emitted by the electronic device and obtained from the reception panel, wherein the electronic device includes an inductor having a location that changes inside the electronic device according to a movement of the electronic device and a plurality of conductors, each of the plurality of conductors are disposed at a different location of the electronic device, wherein at least one of the plurality of conductors is electrically connected to the inductor according to the location of the inductor, and wherein the electronic device is configured such that a signal having the resonant frequency based on electrical connection of the inductor and the at least one of the plurality of conductors is emitted, in response to the electromagnetic energy obtained from the external electronic device.” And claim 15, “ A method for controlling an external electronic device comprising: identifying a placed state of the external electronic device; controlling a supply current of a sensor panel; recognizing a resonant frequency through a reception panel; and performing a preconfigured function in response to the received resonant frequency emitted by an electronic device, wherein the electronic device includes an inductor having a location that changes inside the electronic device according to a movement of the electronic device and a plurality of conductors, each of the plurality of conductors are disposed at a different location of the electronic device, wherein at least one of the plurality of conductor is electrically connected to the inductor according to the location of the inductor, and wherein the electronic device is configured such that a signal having the resonant frequency based on electrical connection of the inductor and the at least one of the plurality of conductors is emitted, in response to electromagnetic energy obtained from the external electronic device.”
Specifically, the prior art Katsurahira do not teach the a set location inside the input device wherein the weight unit are placed at different locations, but rather uses a variable spring based system that changes dynamically at a central axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Sawyer et al. (US Patent 5,548,818) is cited to teach a similar type of autonomous signal tracking method for a communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 12, 2022.
   20140331791